Citation Nr: 0033808	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-15 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right arm 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran served on active duty from March 1956 to March 
1958.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a petition to reopen a 
claim for service connection for a right arm disorder.

In August 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The Board cannot decide, at this point, whether this claim 
should be reopened.
Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996). 

According to statements made at the veteran's hearing in 
August 2000, he was treated for a right arm disorder by Dr. 
Lavender in 1959.  He further testified that he received 
Social Security Administration (SSA) disability benefits 
because of his right arm disorder.  He also receives 
treatment on a regular basis at the VA Medical Center (VAMC) 
in Birmingham, Alabama.  It is unknown whether records exist 
that may be sufficient to reopen this claim.  However, a 
remand to obtain these records is warranted.   

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, including those from the 
Montgomery, Alabama, VAMC, dated since 
1999.  All records maintained are to be 
requested, to include examination reports, 
treatment records, biopsy reports, 
laboratory test results, radiographic 
studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

2.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment for a right arm 
disorder since his separation from 
service, including, but not limited to, 
Dr. Lavender.  The veteran should provide 
the complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

4.  Thereafter, readjudicate the 
appellant's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  Readjudication of the 
claim must comport with Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

5.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

